05/19/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                          May 18, 2021

 JUMITRIUS R. HUTCHINS v. CHATTANOOGA HAMILTON COUNTY
   HOSPITAL AUTHORITY D/B/A/ ERLANGER HEALTH SYSTEM

                    Appeal from the Circuit Court for Hamilton County
                          No. 20C749 L. Marie Williams, Judge
                        ___________________________________

                              No. E2020-01486-COA-R3-CV
                          ___________________________________


Because the notice of appeal in this case was not timely filed this Court lacks jurisdiction
to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. MICHAEL SWINEY, C.J.; JOHN W. MCCLARTY, J.; AND, THOMAS R. FRIERSON,
II, J.


Jumitrius R. Hutchins, Stevenson, Alabama, pro se appellant.

Arthur P. Brock and Brian Christopher Bush, Chattanooga, Tennessee, for the appellee,
Chattanooga-Hamilton County Hospital Authority dba Erlanger Health System.


                                 MEMORANDUM OPINION1

       Upon a review of the record, this Court determined that the notice of appeal was not
timely filed in accordance with Rule 4(a) of the Tennessee Rules of Appellate Procedure.

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
The Trial Court’s judgment was entered on September 28, 2020. Appellant, Jumitrius R.
Hutchins (“Appellant”), filed his notice of appeal in this Court on October 29, 2020, which
is thirty-one days after entry of the Trial Court’s judgment. By Order entered May 4, 2021,
this Court ordered Appellant to show cause why this appeal should not be dismissed.
Appellant responded to our show cause order and stated he was late in filing due to health
issues.

        A notice of appeal “shall be filed with the clerk of the appellate court within 30 days
after the date of entry of the judgment appealed from . . ..” Tenn. R. App. P 4(a). “The
thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); see also Ball v. McDowell, 288
S.W.3d 833, 836 (Tenn. 2009). If a notice of appeal is not timely filed, this Court is not at
liberty to waive the procedural defect. Tenn. R. App. P. 2.; see also Arfken & Assocs., P.A.
v. Simpson Bridge Co., 85 S.W.3d 789, 791 (Tenn. Ct. App. 2002).

       As Appellant failed to file his notice of appeal within thirty days of entry of the Trial
Court’s judgment, the notice of appeal was untimely filed, thus depriving this Court of
jurisdiction. This appeal is hereby DISMISSED. Costs on appeal are taxed to Appellant,
Jumitrius R. Hutchins, for which execution may issue.

                                                           PER CURIAM




                                             -2-